Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 18-23 and 26-36 are pending.
Applicants response filed 5/14/2022 has been received and entered in the application.
 
Action Summary

Claims 25, 28, 29, 31-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) of record as applied to claims 18-23, 26-27, 20, 34-35  above, and further in view of Platteeuw (WO 2015/086643) is withdrawn.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) and further in view of Platteeuw (WO 2015/086643)  as applied to claims 18-23, 26-31 and 33-36  above, and further in view of Harada (Dysmenorrhea and Endometriosis in Young Women, Yonago Acta medica 2013;56:81–84) all are of record is withdrawn.

However, upon careful consideration, a new rejection is made below.



Response to Arguments
Applicants arguments with regards to Platteeuw is moot, since Platteeuw is not employed in the rejection below.

Applicants argue that Lezzaiqu nor Platteeuw does not disclose the dosing of estetol and that there is no motivations to increase the dosing.  This argument has been fully considered but has not been found persuasive.  Duijkers teaches oral administration of (i) 5 mg estetrol (E4) combined with 3 mg drospirenone  (DRSP) (5 mg E4/DRSP); (ii) 10 mg E4 combined with 3 mg DRSP.  E4 was supplied as tablets of 5 or 10 mg, in blister packs. Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol  and conjugated equine estrogens (paragraph 0044 and claim 9).  Lezzaiqu discloses estrogens (all preferred estrogens) at a daily dose of 2-3 mg and 20-30 mg (paragraph 0050 and examples 4 and 5 and claim 12). And Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0.2-20 mg of the estetrol component.
Applicants argues that Lezzaiq does not discloses doses of 2 or 3 mg of estradiol valerate in particular not estetrol and not all preferred estrogens.  This argument has been fully considered but has not been found persuasive.  Lezzaiq specifically recites “wherein the estrogen is selected from the group of estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol estrone, estrane, estriol, estetrol and conjugated quine estrogen (claim 9). 
	Applicants argue that a person of ordinary skills would not have predict the effective dose of any given estrogen for dysmenorrhea based on its use for different indications.  This argument has been fully considered but has not been found persuasive.  Duijkers teaches oral administration of (i) 5 mg estetrol (E4) combined with 3 mg drospirenone  (DRSP) (5 mg E4/DRSP); (ii) 10 mg E4 combined with 3 mg DRSP.  E4 was supplied as tablets of 5 or 10 mg, in blister packs. Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol  and conjugated equine estrogens (paragraph 0044 and claim 9).  Lezzaiqu discloses estrogens (all preferred estrogens) at a daily dose of 2-3 mg and 20-30 mg (paragraph 0050 and examples 4 and 5 and claim 12). And Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component.  It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate) and DRSP to treat dysmenorrhea. One would have been motivated to combine drospirenone and estetrol to treat dysmenorrhea in 3 mg and/or menstrual pain wherein the estetrol is in the amount of 5 or 10 mg because it is known in the art that birth control pills are known to be effective in treating women with dysmenorrhea as taught by Lezzaiq with a reasonable expectation of success absence evidence to the contrary.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  18-23, 26-31 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duijkers (Inhibition of ovulation by administration of estetrol in combination with drospirenone or levonorgestrel: Results of a phase II dose-finding pilot study, The European Journal of Contraception and Reproductive Health Care, 2015; 20: 476–489) of record as disclosed in the Dominican patent application, IDS dated 7/7/2022) and Lezzaiq (WO 2012/055840) both are of record.

Duijkers teaches oral administration of (i) 5 mg estetrol (E4) combined with 3 mg drospirenone  (DRSP) (5 mg E4/DRSP); (ii) 10 mg E4 combined with 3 mg DRSP.  E4 was supplied as tablets of 5 or 10 mg, in blister packs. DRSP was supplied as tablets of 3 mg, (10 mg E4/DRSP)(page 478).  Duijkers teaches that combine with a progestin, E4 adequately suppresses ovarian activity (abstract). 
Duijkers does not specifically disclose the treatment of dysmenorrhea. Duijkers does not expressly disclose the haemostatic changes nor 4-day interval during which only the estetrol component is administered.

Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).  Lezzaiq teaches a 28 day regime, which is 21 day of drospirenone and estradiol and 7 day of placebo (free of active agents) (Figure 2).  Lezzaiq teaches a 28 day regime, which is 24 day of drospirenone and estradiol and 4 day of placebo (free of active agents) (Figure 3).  Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol (this is the same as estetrol monohydrate) and conjugated equine estrogens (paragraph 0044).  Lezzaiqu discloses estrogens at a daily dose of 2-3 mg (paragraph 0050 and examples 4 and 5). Lezzaiq discloses that birth control pills are known to be effective in treating women with dysmenorrhea.  Combined oral contraceptive pills comprising estrogen and progestin attenuate myometrial activity by lowering endometrial prostaglandin production and by thinning the lining of the uterus, where prostaglandins are formed, thereby decreasing the uterine contractions and menstrual bleeding that contribute to pain and cramping.  Continuous OCs have the potential for helping women with either heavy bleeding, painful periods or both (paragraph 0017).

	It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate) and DRSP to treat dysmenorrhea. One would have been motivated to combine drospirenone and estetrol to treat dysmenorrhea in 3 mg and/or menstrual pain wherein the estetrol is in the amount of 5 or 10 mg because it is known in the art that birth control pills are known to be effective in treating women with dysmenorrhea as taught by Lezzaiq with a reasonable expectation of success absence evidence to the contrary.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08. In this case, Duijkers teaches oral administration of (i) 5 mg estetrol (E4) combined with 3 mg drospirenone  (DRSP) (5 mg E4/DRSP); (ii) 10 mg E4 combined with 3 mg DRSP.  
 
It would have been obvious to one of ordinary skills that upon administering drospirenone and estetrol to treat dysmenorrhea and/or menstrual pain would also improve the symptoms of dysmenorrhea by at least one unit and that the haemostatic changes would not exceed the boundaries of a normal range after daily administration for one menstrual cycle of at least 28 days with the same administration of the 28 day regime, which is 21 day of drospirenone and estradiol (same compositions) and 7 day of placebo (free of active agents) as disclosed by both Duijkers and Lezzaiq with a reasonable expectation of success absence evidence to the contrary.
With regards to the limitation of “a 24-day interval during which the estetrol component and progestogenic component are administered, alternating with a 4-day interval during which only the estetrol component is administered”.  It would have been obvious to optimize the daily dosing of estetrol and progestogenic with alternating days of estetrol and progestogenic within the 24 day regime because it is known in the art to adjust the dosing and the active agents as taught by Duijkers and Lezzaiq.  Thus, taken the cited art, it would have been obvious to optimize and adjust the daily active agent in order to treat dysmenorrhea with a reasonable expectation of success absence evidence to the contrary.



Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duijkers (Inhibition of ovulation by administration of estetrol in combination with drospirenone or levonorgestrel: Results of a phase II dose-finding pilot study, The European Journal of Contraception and Reproductive Health Care, 2015; 20: 476–489) of record as disclosed in the Dominican patent application, IDS dated 7/7/2022) and Lezzaiq (WO 2012/055840) as applied to claims 18-23, 26-31 and 33-36  above, and further in view of Harada (Dysmenorrhea and Endometriosis in Young Women, Yonago Acta medica 2013;56:81–84) all are of record.
Duijkers and  Lezzaiq as cited above.
Neither Duijkers nor Lezzaiq disclose symptoms of dysmenorrhea.
Harada teaches that Dysmenorrhea is defined as pathological symptoms associated with menstruation, marked by abdominal cramping and pain during the menstrual period that interfere with daily activity. Associated general symptoms, such as nausea, vomiting, lumbago, diarrhea, and headache, are also common (page 81).

It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate) to treat the symptoms of dysmenorrhea (e.g. headache, fatigue, vomiting, diarrhea, lower abdominal pain and lower back pain). One would have been motivated to combine drospirenone and estetrol to treat dysmenorrhea and/or menstrual pain wherein the estetrol is in the amount of 5 and 10 mg because it is known in the art that both drospirenone and estetol are useful in the treatment of dysmenorrhea and/or menstrual pain with associated symptoms such as nausea, vomiting, lumbago, diarrhea, and headache as taught by Duijkers, Lezzaiq and Harada with a reasonable expectation of success absence evidence to the contrary.


For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/14/2022 and 7/7/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Conclusion
Claims 18-23 and 26-36 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//KATHRIEN A CRUZ/ Primary Examiner, Art Unit 1627